internal_revenue_service number release date index number -------------------------- ------------------------------------ ----------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-117996-12 date date legend parent ---------------------------------------------------------------------------- ---------------------------------------------------------------------- -------------------------------------- distributing ---------------------------------------------------------------------------- ---------------------------------------------------------------------- ------------------------- controlled ----------------------------------------------------------------------------------------------------- ----------------------- individual individual individual equity fund equity fund state a business a business b -------------------------------------------------------- -------------------------------------------------- ---------------------------------------------------------- --------------------------- ---------------------------- ------------- ------------------------------------------------------------------------ ----------- -------------------------------------------------------- plr-117996-12 controlled debt continuing arrangements a b c d e f g h i ------------------------------------------------------------------------ ---------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------- ----- ---- -- ---- -- --------------- -------------- -- -- dear ------------------ this letter responds to your letter dated date and subsequent correspondence in which you requested rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party plr-117996-12 this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular no determination has been made regarding whether the internal or external distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of parent distributing or controlled see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in parent distributing or controlled see sec_355 and sec_1_355-7 summary of facts parent is a state a corporation that is a holding_company that uses the accrual_method of accounting parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is a state a corporation and is an accrual_method taxpayer that at all times relevant to this request has joined with parent in filing a consolidated federal_income_tax return with a calendar_year end distributing is directly engaged in business a and business b approximately a percent of parent’s outstanding common_stock is held by individual approximately b percent is held by individual and approximately c percent is held by individual individual individual and individual are the shareholders approximately d percent of parent’s outstanding convertible preferred_stock preferred_stock is held by equity fund and approximately e percent is held by equity fund there are f warrants issued to the holders of preferred_stock equity fund and are the preferred_stock and warrant holders parent currently has outstanding_stock options issued under its stock_option plan the outstanding options consist of incentive stock_options granted to individual to purchase g shares of parent common_stock the outstanding options business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years business b constitutes an expansion of business a and does not constitute a new or different business proposed transaction for what are represented to be valid business purposes parent and distributing propose to undertake the following steps the proposed transaction i distributing will form controlled a state a corporation plr-117996-12 ii iii iv v vi distributing will contribute the assets and liabilities constituting business b as currently conducted by distributing to controlled in exchange for shares of controlled common_stock shares of convertible preferred_stock and warrants which will represent percent of the controlled common and convertible preferred_stock and warrants outstanding the contribution distributing and controlled will execute a debt facility agreement creating the controlled debt distributing will distribute all its shares of controlled common and convertible preferred_stock and warrants representing percent of the controlled common and convertible preferred_stock and warrants outstanding to parent the internal distribution parent will distribute all of its shares of controlled common and convertible preferred_stock and warrants representing percent of the controlled common convertible preferred_stock and warrants outstanding to the shareholders and the preferred_stock and warrant holders in identical proportion to their ownership of parent the external distribution the outstanding options will be exchanged for new incentive stock_options subject_to the same terms and vesting schedule as the related outstanding options individual will surrender his outstanding options and receive in exchange adjusted stock_options in parent new parent options and controlled new controlled options the new parent and new controlled options will preserve the economic value of the outstanding options the exercise price of the new parent options and the new controlled options will bear the same percentage relationship to the market price of parent and controlled common_stock after the external distribution as the exercise price of the outstanding options bore to the market price of parent stock before the proposed transaction vii to accommodate controlled’s business needs individual and individual both employees of distributing will serve as employees for distributing and controlled after the external distribution viii to accommodate controlled’s business needs three of the five directors for distributing will also serve as three of the five directors for controlled the overlapping directors controlled intends that within h years of the external distribution as a result of the addition of new directors the resignation by overlapping directors the removal of overlapping directors from the controlled board or other means the overlapping directors will constitute a minority of controlled’s board_of directors plr-117996-12 ix a b c d e f g h in connection with the proposed transaction distributing and controlled will enter into certain agreements concerning continuing business arrangements relating to business a and business b the continuing arrangements the continuing arrangements are expected to exist for less than i years representations business b is an expansion of business a an existing business as contemplated by sec_1_355-3 none of the controlled convertible preferred_stock will be nonqualified_preferred_stock within the meaning of sec_351 there are no accumulated but unpaid dividends to the preferred_stock there is no regulatory legal contractual or economic compulsion or requirement that distributing fund part or all of the controlled debt as a condition of the distribution of controlled the exercise price of and the number of parent shares subject_to the outstanding options will be adjusted to reflect the change in value of parent shares as a result of the proposed transaction in a manner that on a share- by-share basis a preserves the aggregate spread between the exercise price of the outstanding options and the fair_market_value of the underlying parent stock immediately before the adjustment and b produces a ratio of the exercise price of the new parent options and new controlled options to the fair_market_value of the underlying parent or controlled stock immediately after the external distribution that is equal to the ratio of the exercise price of the outstanding options to the fair_market_value of the underlying parent common_stock immediately before the proposed transaction contribution and internal distribution the indebtedness if any owed by controlled to distributing after the internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by parent as a creditor or in any capacity other than that of a shareholder of distributing the five years of financial information with regard to business a and less than five years of financial information with regard to business b has been submitted on behalf of distributing and is representative of distributing's present operations and with regard to such operations there have been no plr-117996-12 i j k l m substantial operational changes since the date of the last financial statements submitted neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the internal distribution distributing has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the internal distribution following the internal distribution distributing will continue the active_conduct of business a and controlled will continue the active_conduct of business b both of which were conducted by distributing prior to consummation of the proposed transaction and independently and with their separate employees except as provided by the continuing arrangements the internal distribution will be carried out for the following corporate business purposes i simplifying and clarifying the operational structure of business a and business b streamlining management reporting and administration and achieving strategic coherence and ii using equity incentives to enable business a and business b to attract retain and properly provide incentives to management the corporate business purposes the distribution of the common_stock convertible preferred_stock and warrants of controlled is motivated in whole or substantial part by one or more of these corporate business purposes the internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing see sec_355 for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution n for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total plr-117996-12 o p q r s value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution the internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation no person will hold immediately after the internal distribution a percent or greater interest in any disqualified_investment_corporation as defined in sec_355 that such person did not hold before the internal distribution taking into account sec_355 and g the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization the liabilities assumed within the meaning of sec_357 by controlled in the contribution if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred by distributing to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange t the aggregate fair_market_value of the assets transferred to controlled in the plr-117996-12 contribution will equal or exceed the aggregate adjusted_basis of these assets except for indebtedness that may be created in the ordinary course of business or in connection with the continuing arrangements or the controlled debt no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the internal distribution at the time of the internal distribution distributing will not have an excess_loss_account in the controlled stock immediately before the internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d payments made in connection with all continuing transactions between distributing and controlled including the continuing arrangements will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv parent distributing and controlled will each pay their own expenses if any incurred in connection with the internal distribution u v w x y z external distribution aa the indebtedness if any owed by controlled to parent after the external distribution will not constitute stock_or_securities bb except with respect to new parent options and new controlled options received in respect to the outstanding options no part of the consideration to be distributed by parent in the external distribution will be received by any shareholder of parent as a creditor employee or in any capacity other than that of a shareholder of parent cc following the external distribution distributing and controlled will conduct their respective businesses independently with their separate employees except under the certain arrangements where certain employees will be shared on an interim basis for any employee who is shared by distributing plr-117996-12 and controlled such employee's compensation will be shared by these corporations based upon the amount of time spent in each corporation’s respective business and each corporation will issue a separate form_w-2 to any such employee dd the external distribution will be carried out for the corporate business purposes the external distribution is motivated in whole or substantial part by one or more of the corporate business purposes ee the external distribution is not being used principally as a device for the distribution of the earnings_and_profits of parent or controlled see sec_355 ff gg for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of parent stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on controlled stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution hh the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in controlled including any predecessor or successor of any such corporation ii immediately after the external distribution neither parent nor distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 plr-117996-12 jj kk no intercorporate debt will exist between parent and controlled at the time of or subsequent to the external distribution immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account with respect to the controlled stock if any will be included in income immediately before the external distribution see sec_1_1502-19 ll payments made in connection with all continuing transactions if any between parent and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length mm no two parties to the transaction are investment companies as defined in sec_368 and iv nn parent distributing controlled the shareholders and the preferred_stock and warrant holders will each pay their own expenses if any incurred in connection with the external distribution oo the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property rulings the contribution followed by the internal distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 plr-117996-12 the basis controlled has in each asset received in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period controlled has in each asset received in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the internal distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon its receipt of the controlled stock and securities in the internal distribution sec_355 no gain will be recognized by parent on the external distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the common_stock preferred_stock and warrants holders upon their respective receipt of the controlled stock and securities in the external distribution sec_355 the basis of the controlled shares and the distributing shares in the hands of parent immediately after the internal distribution will be the same as the basis in distributing shares held immediately before the internal distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1_358-2 sec_358 b and c sec_1_358-1 the basis of the controlled shares and the parent shares in the hands of common_stock preferred_stock and warrants holders immediately after the external distribution will be the same as the basis in parent shares held immediately before the external distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1_358-2 sec_358 b and c sec_1_358-1 the holding_period of the controlled common_stock received by the respective common_stock shareholders in the external distribution will include the holding_period of the parent stock on which the distribution is made provided that the shareholders held such parent common_stock as a capital_asset on the date of the external distribution sec_1223 plr-117996-12 the holding_period of the controlled preferred_stock and warrants received by the respective preferred_stock and warrant holders in the external distribution will include the holding_period of the parent preferred_stock and warrants on which the distribution is made provided that the shareholders and preferred_stock and warrant holders held such parent preferred_stock or securities as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 earnings_and_profits if any will be allocated between parent and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding i the qualification of any options under sec_422 including the effect of the proposed amendment to such options and whether the substitution of outstanding options for new parent options and new controlled options held by an employee of distributing and controlled after the external distribution will constitute a modification extension or renewal of the options within the meaning of sec_424 ii sec_409a iii whether the controlled debt is characterized as debt or equity under sec_385 and iv the federal_income_tax consequences and effects of any transactions consummated under the continuing arrangements procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by plr-117996-12 attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to the taxpayer and other authorized representatives sincerely _isaac w zimbalist_________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate
